 

Case 2:21-mb-00103-MHB Document1 Filed 04/19/21 Page 1 of 2

AO 93 Search and Seizure Warrant

UNITED STATES DISTRICT COURT

for the
District of Arizona

In the Matter of the Search of Case No. J -|0 4 (WAS

Information associated with the cellular telephone assigned
call number (719)400-5826, that is stored at premises
controlled by T-Mobile.

SEARCH AND SEIZURE WARRANT

To: Any authorized law enforcement officer

An application by a federal law enforcement officer or an attorney for the government requests the search of the

following person or property located in the District of New Jersey:

As further described in Attachment A.

I find that the affidavit(s), or any recorded testimony, establish probable cause to search and seize the person or

property described above, and that such search will reveal:

As set forth in Attachment B.

YOU ARE COMMANDED to execute this warrant on or before MM MM 3 Yer (nat to exceed 14 days)
Cin the daytime 6:00 a.m. to 10:00 p.m. at any time in the day or night as I find reasonable cause has been established.

Unless delayed notice is authorized below, you must give a copy of the warrant and a receipt for the property taken to

the person from whom, or from whose premises, the property was taken, or leave the copy and receipt at
property was taken.

the place where the

The officer executing this warrant, or an officer present during the execution of the warrant, must|prepare an inventory
as required by law and promptly return this warrant and inventory to any United States Magistrate Judge gn duty in the District

of Arizona.

MIA Pursuant to 18 U.S.C. § 3103a(b), I find that immediate notification may have an adverse result listed in 18 U.S.C,
§ 2705 (except for delay of trial), and authorize the officer executing this warrant to delay notice to the person who, or whose

property, will be searched or seized (check the appropriate box)
O for days (not to exceed 30) CO until, the facts justifying, the later specific date of __|

Date: Yfglzoe @ 4 pm VAMOS

e Judge’s signature

City and state: Phoenix, Arizona Hon, Michelle H. Burns, U.S. Magistrd
Printed name and title

 

 

te Judge

 
 

 

Case 2:21-mb-00103-MHB Document1 Filed 04/19/21 Page 2 of 20

ATTACHMENT A
Property to Be Searched
This warrant applies to records and information associated with the cellular
telephone assigned call number (719) 400-5826, (“the Account”), that are|stored at

premises controlled by T-Mobile (“the Service Provider”), headquartered at 4 Sylvan Way,
Parsippany, New Jersey 07054.

 

 

 
 

 

Case 2:21-mb-00103-MHB Document1 Filed 04/19/21 Page 3 of 20

ATTACHMENT B
Particular Things to be Seized
L Information to be Disclosed by the Service Provider
To the extent that the information described in Attachment A is within the
possession, custody, or control of the Service Provider, including any information that has
been deleted but is still available to the Service Provider or that has been preserved pursuant
to a request made under 18 U.S.C. § 2703(f), the Service Provider is required to disclose
to the government the following information pertaining to the Account listed in Attachment
A for the time period February 1, 2021 to March 3, 2021.
a. The following information about the customers or subscribets of the
Account:
i. Names (including subscriber names, user names, and scree names);
ii. Addresses (including mailing addresses, residential ddresses,
business addresses, and e-mail addresses);

iii. Local and long-distance telephone connection records;

iv. Records of session times and durations, and the temporarily assigned
network addresses (such as Internet Protocol (“IP”) addresses)
associated with those sessions;

v. Length of service (including start date) and types of service tilized;

vi. Telephone or instrument numbers (including MAC addresses,
Electronic Serial Numbers (“ESN”), Mobile Electronic Identity
Numbers (“MEIN”), Mobile Equipment Identifier (“MEID”); Mobile
Identification Number (“MIN”), Subscriber Identity odules
(“SIM”), Mobile Subscriber Integrated Services Digital Network

Identifiers (“IMSI”), or International Mobile Equipment Identities
(“IMEI”);

 

 

 
 

 

Case 2:21-mb-00103-MHB Document1 Filed 04/19/21 Page 4 of 20

vii. Other subscriber numbers or identities (including the registration

Internet Protocol (“IP”) address); and

viii. Means and source of payment for such service (including any credit

card or bank account number) and billing records.

b. All records and other information (not including the contents of
communications) relating to wire and electronic communications sent or

received by the Account, including:

i. the date and time of the communication, the method of the

communication, and the source and destination of the communication

(such as the source and destination telephone numbers (call detail

records), email addresses, and IP addresses); and

ii. information regarding the cell tower and antenna face (also known as

“sectors”) through which the communications were sent and received.

Il. Information to be Seized by the Government
All information described above in Section I that constitutes evidence of violations

of 18 U.S.C. § 2113 (Bank Robbery) and 18 U.S.C. § 924(c) (Using, Carrying, and
Brandishing a Firearm During a Crime of Violence) involving Jeffrey PATTERSON
during the period February 1, 2021 to March 3, 2021.

Law enforcement personnel (who may include, in addition to law enforcement officers and
agents, attorneys for the government, attorney support staff, agency personnel assisting the
government in this investigation, and outside technical experts under government control)
are authorized to review the records produced by the Provider in order to locate the things

particularly described in this Warrant.

 

 

 
 

Case 2:21-mb-00103-MHB Document1 Filed 04/19/21 Page 5 of 20

AO 106 Application for a Search Warrant

UNITED STATES DISTRICT COURT

for the
District of Arizona
:

In the Matter of the Search of
Information associated with the cellular telephone assigned

call number (719) 400-5826, that is stored at premises
controlled by T-Mobile.

APPLICATION FOR A SEARCH WARRANT

Case No. a _ oa

I, TFO Dustin Hooker, a Task Force officer with the Federal Bureau of Investigation, request a search warrant and

state under penalty of perjury that I have reason to believe that on the following person or property:

As further described in Attachment A

This court has authority to issue this warrant under 18 U.S.C. §§ 2703(c)(1)(A) and 271/1(3)(A).

located in the District of New Jersey, there is now concealed:
As set forth in Attachment B.

The basis for the search under Fed. R. Crim. P. 41(c) is (check one or more):
evidence of a crime;
C) contraband, fruits of crime, or other items illegally possessed;
CI property designed for use, intended for use, or used in committing a crime;
C) a person to be arrested or a person who is unlawfully restrained.

The search is related to a violation of:
Code/Section Offense Description
Title 18 U.S.C. § 2113 Bank Robbery

Title 18 U.S.C. § 924(c) __ Using, Carrying, and Brandishing a Firearm During a Crime of Violence

 

The application is based on these facts:
See attached Affidavit of TFO Dustin Hooker

&] Continued on the attached sheet.
C1] Delayed notice of __ days is requested under 18 U.S.C. § 3103a, the basis of which is set forth a

Reviewed by AUSA Benjamin Goldberg RG Dustin Necker

Applicant's Signature

TFO Dustin Hooker, FBI
Printed name and title

Sworn telephonically before me DVI ZZ bbo Lr

Date: 4 | [ 4 [: LUC Judge's signature

in the attached sheet.

City and state: Phoenix, Arizona Honorable Michelle H. Burns, U.S. Magistrate Judge

Printed name and title

 

 

 
Case 2:21-mb-00103-MHB Document1 Filed 04/19/21 Page 6 of 20

ATTACHMENT A
Property to Be Searched
This warrant applies to records and information associated with the cellular
telephone assigned call number (719) 400-5826, (“the Account”), that are |stored at

premises controlled by T-Mobile (“the Service Provider”), headquartered at 4 Sylvan Way,
Parsippany, New Jersey 07054.

 

 

 
 

EE
Case 2:21-mb-00103-MHB Document1 Filed 04/19/21 Page 7 of 20

ATTACHMENT B

Particular Things to be Seized
I, Information to be Disclosed by the Service Provider
To the extent that the information described in Attachment A is within the
possession, custody, or control of the Service Provider, including any information that has
been deleted but is still available to the Service Provider or that has been preserved pursuant
to a request made under 18 U.S.C. § 2703(f), the Service Provider is required to disclose
to the government the following information pertaining to the Account listed in Attachment
A for the time period February 1, 2021 to March 3, 2021.
a. The following information about the customers or subscribets of the
Account:

i. Names (including subscriber names, user names, and screen names);
ii. Addresses (including mailing addresses, residential addresses,

business addresses, and e-mail addresses);

iii. Local and long-distance telephone connection records;
iv. Records of session times and durations, and the temporarily assigned
network addresses (such as Internet Protocol (“IP”) addresses)
associated with those sessions;

v. Length of service (including start date) and types of service utilized:
vi. Telephone or instrument numbers (including MAC addresses,
Electronic Serial Numbers (“ESN”), Mobile Electronic Identity
Numbers (“MEIN”), Mobile Equipment Identifier (“MEID”); Mobile
Identification. Number (“MIN”), Subscriber Identity Modules

 

(“SIM”), Mobile Subscriber Integrated Services Digital Network
Number (“MSISDN”); International Mobile Subscriber | Identity
Identifiers (“IMSI”), or International Mobile Equipment Identities
(“IMEI”);

 

 
 

I.

of 18 U.S.C. § 2113 (Bank Robbery) and 18 U.S.C. § 924(c) (Using, Carrying, and

Brandishing a Firearm During a Crime of Violence) involving Jeffrey PATTERSON

during the period February 1, 2021 to March 3, 2021.

Law enforcement personnel (who may include, in addition to law enforcement offi
agents, attorneys for the government, attorney support staff, agency personnel ass
government in this investigation, and outside technical experts under government
are authorized to review the records produced by the Provider in order to locate t

particularly described in this Warrant.

 

Case 2:21-mb-00103-MHB Document1 Filed 04/19/21 Page 8 of 20

vii. Other subscriber numbers or identities (including the i
Internet Protocol (“IP”) address); and
viii. Means and source of payment for such service (including
card or bank account number) and billing records.

b. All records and other information (not including the co

-sistration

any credit

ntents of

communications) relating to wire and electronic communications sent or

received by the Account, including:
i, the date and time of the communication, the metho

communication, and the source and destination of the comm

(such as the source and destination telephone numbers (q

records), email addresses, and IP addresses); and

ii. information regarding the cell tower and antenna face (also
“sectors”) through which the communications were sent and

Information to be Seized by the Government

All information described above in Section I that constitutes evidence of 1

d of the
unication

tall detail

known as

received.

violations

icers and
isting the
control)

he things

 

 

 
 

 

Case 2:21-mb-00103-MHB Document1 Filed 04/19/21 Page 9 of 2

AFFIDAVIT IN SUPPORT OF SEARCH WARRANT

I, Dustin Hooker, a Task Force Officer with the Federal Bureau of Inv pstigation,

being first duly sworn, hereby depose and states as follows:

I. INTRODUCTION AND AGENT BACKGROUND

1. I make this Affidavit in support of an application for a search warrant for

information associated with a cellular telephone assigned call number (719) 400-

“Target Telephone”), which is stored at premises controlled by T-Mobile (the

5826 (the

“Service

Provider”), a wireless telephone service provider headquartered at 4 Sylvan Way,

Parsippany, New Jersey 07054. The information to be searched is described in the

following paragraphs and in Attachment A. This Affidavit is made in supp

ort of an

application for a search warrant under 18 U.S.C. § 2703(c)(1)(A) to require the Service

Provider to disclose to the government copies of the information further des
Section I of Attachment B. Upon receipt of the information described in Sec
Attachment B, government-authorized persons will review the information to lod

described in Section II of Attachment B.

cribed in
‘tion I of

ate items

 

2. I am a Detective with the City of Phoenix Police Department a

da Task

Force Officer with the Federal Bureau of Investigation’s (“FBI”) Bank Robbery/Violent

Crimes Task Force (the “Task Force”). I have been an officer with the City of Phoenix for

approximately 23 years, a Detective for five years, and assigned to the Task Force since

February 2019. Prior to being assigned to the Task F orce, I was assigned to the Violent

Crimes Bureau/Robbery Unit with the Phoenix Police Department.

3. The facts in this Affidavit come from my personal observations, my training

and experience, information obtained from other agents and law enforcement officers

working the investigation, and information obtained from witnesses. This Affidavit is

intended to show merely that there is sufficient probable cause for the requested warrant

and does not set forth all of my knowledge about this matter,

 

 
 

IE

Case 2:21-mb-00103-MHB Document 1 Filed 04/19/21 Page 10 of 20

4. Based on the facts set forth in this Affidavit, there is probable cause|to believe
that violations of 18 U.S.C. § 2113 (Bank Robbery) and 18 U.S.C. § 924(¢) (Using,
Carrying, and Brandishing a Firearm During a Crime of Violence), have been committed
by Jeffrey PATTERSON (“PATTERSON”). There is also probable cause to search the
information described in Attachment A for evidence of these crimes as further described
in Attachment B.

II. BASIS FOR PROBABLE CAUSE
Arrest and Investigation

5. The Task Force has been investigating a series of bank robberies committed
within the District of Arizona since February 4, 2021, all in violation of 18 U.S.C.
§ 2113(a) and (d). Thus far, a total of eight bank robberies have been attributed to this
series, including two bank robberies in Nevada. Following the third robbery, Task Force
officers observed surveillance video of the suspect using a credit card at an ATM machine
and later determined that the card was issued to Jeffrey PATTERSON. Offiders ran a
record check for PATTERSON and, using prior arrest photos, identified PATTERSON as
the same individual in surveillance photos from prior robberies.

6. On March 1, 2021, after PATTERSON had already been identified as a
suspect in five prior bank robberies in Arizona, I ran PATTERSON’s name through
Arizona Motor Vehicle Department (“MVD”) records and discovered that PATTERSON
had recently registered a gold Chrysler Town and Country minivan, bearing Arizona
license plate 14A2TA, under his name and to an address in Chandler, Arizona. J
interviewed the individual currently residing at that address, who told me he sold the
Chrysler minivan to a white male named Jeff within the last two weeks. The individual
helped PATTERSON transfer the title and allowed him to use his address in Arizona for

registration.

 

 

 
EEE

Case 2:21-mb-00103-MHB Document 1 Filed 04/19/21 Page 11 of 20

7. On March 2, 2021, law enforcement officers searched MVD records for
license plate 14A2TA and found it was registered to a new individual and a new address
in Phoenix. Investigators then conducted surveillance at the new address and found the
gold minivan previously registered to PATTERSON. While conducting the surveillance,
investigators observed a white male arrive on a motorcycle and then enter into alblue
Ford Expedition. The individual bore a strong resemblance to PATTERSON and officers
could see that he had the same distinct tattoos on his neck, fingers, and arms that officers
had previously seen when reviewing photos of PATTERSON obtained after running a
criminal records check. Due to the physical similarity, the officers followed the
individual, who they later determined to be PATTERSON, in his vehicle.

8. PATTERSON stopped at a Chase Bank in Phoenix, entered the bank and
stayed inside for several minutes, then exited. Officers interviewed the Chase Bank
employees, who said the individual had not robbed the bank.

9. Investigators continued to follow PATTERSON, who eventually parked a
block away from another Chase Bank, located at 17140 N. Cave Creek Road in Phoenix.
PATTERSON entered the bank and exited a few minutes later, running back to his
vehicle.

10. Investigators contacted the employees inside the Chase Bank, wha stated
that a white male with tattoos on his arms and neck had just robbed the bank. Aq cording
to the employees, the individual approached a teller and produced a note stating, “All the
money in your drawer. No dye packs or I start shooting this bitch up. Don’t play with
me. I’m not fucking with you. You have 20 seconds, better hurry.” The teller provided

$1,000, at which point the suspect pulled out what appeared to be a black handgun,

 

pointed it at the victim teller, and demanded more money. The teller complied with the

suspect and gave him more money, totaling approximately $2000.

 

 
 

I  ___ OO

Case 2:21-mb-00103-MHB Document1 Filed 04/19/21 Page 12 of 20

11. I reviewed stills from the surveillance videos and confirmed that the

suspect, who was not covering his face, matched PATTERSON’s description.

Chase surveillance photos:

   

Distal Video Snapshot
‘Sta: sJPsargan CaaseraZProenwAZ Bel Ad and Cave Crees 17146 Hi Cave Creek Rt
‘Cooma tar: 2.1 Feber 4

x al
Device Seatsvore Name, RUTSITEATRE
Devoe Sera taper GUIZISATEt
Dewne Staten Ry. 1655

13. Officers continued following PATTERSON, who eventually stopped at a
Discount Tire store. At approximately, 4:47 p.m., PATTERSON was arrested and placed
into custody. He was transported to Phoenix Police Department headquarters, read his
Miranda rights, and interviewed. At the time of his arrest, officers found a black airsoft
pellet gun in the vehicle.

14, During the interview, PATTERSON admitted to robbing the Chase Bank
earlier that morning, as well as five other banks in Arizona (as detailed below) and two
banks in Nevada. PATTERSON explained that he owed money to a Mexican cartel and
robbed the banks to pay off his debt. He further explained that after each robbery, he
would send some money back to Mexico and use the rest to live or purchase drugs.

15. PATTERSON also claimed ownership of the airsoft gun found at the time

 

of his arrest and told officers that he bought a .22 caliber Ruger handgun while in the
Phoenix area. PATTERSON said he used the Ruger handgun while committing the
robbery at the Chase Bank earlier that day and that he had also used it while committing a
robbery at an ice cream shop in Nevada. PATTERSON said the gun was located| under

one of the seats of the vehicle he was arrested in.

 

 
 

Case 2:21-mb-00103-MHB Document 1 Filed 04/19/21 Page 13 of 20

16. On March 5, 2021, a federal search and seizure warrant was obtained for

PATTERSON’s vehicle. Law enforcement officers searched the car and found the .22

caliber Ruger handgun under a seat in the vehicle, consistent with PATTERSON'S

statements. Officers also found clothes in the vehicle matching those seen worn by the

suspect on surveillance videos during the bank robberies.

17. At the time of his arrest, PATTERSON was in possession of the Target

Telephone. Research into the Target Telephone showed that the carrier for the phone

number is T-Mobile and the subscriber is PATTERSON.

18. PATTERSON is believed to have been in possession of the cell phone during

each of the above-mentioned bank robberies and the cell-site location information would

place PATTERSON at, or near, each bank robbery. Based on the foregoing facts and my

training and experience, I believe there is probable cause that the information
from the subscriber information, call detail records with cell site activity,
information and historical billing records for the Target Telephone will provide

to further identify the activities of PATTERSON during the bank robberies.

obtained
location

evidence

19. In my training and experience, I have learned that the Service Provider is a

company that provides cellular telephone access to the general public. I also know that

providers of cellular telephone service have technical capabilities that allow them to collect

and generate information about the locations of the cellular telephones to which they

provide service, including cell-site data, also known as “tower/face information”

or “cell

tower/sector records.” Cell-site data identifies the “cell towers” (i.e., antenna towers

covering specific geographic areas) that received a radio signal from the cellular t
and, in some cases, the “sector” (i.e., faces of the towers) to which the telephone ce

These towers are often a half-mile or more apart, even in urban areas, and can

elephone
ynnected.

be 10 or

more miles apart in rural areas. Furthermore, the tower closest to a wireless device does

not necessarily serve every call made to or from that device. Accordingly, cell-site data

 

 
 

Case 2:21-mb-00103-MHB Document 1 Filed 04/19/21 Page 14 of 20

provides an approximate location of the cellular telephone but is typically less precise than

other types of location information, such as E-911 Phase II data or Global Positioning

Device (“GPS”) data. |

20. Based on my training and experience, I know that the Service Prdvider can

collect cell-site data about the Target Telephone. I also know that wireless providers such

as the Service Provider typically collect and retain cell-site data pertaining to

cellular

phones to which they provide service in their normal course of business in order to use this

information for various business-related purposes.

21. Based on my training and experience, I know that wireless providers such as

the Service Provider typically collect and retain information about their subscribers in their

normal course of business. This information can include basic personal information about

the subscriber, such as name and address, and the method(s) of payment (suchi as credit

card account number) provided by the subscriber to pay for wireless telephone service. I

also know that wireless providers such as the Service Provider typically collect and retain

information about their subscribers’ use of the wireless service, such as records about calls

or other communications sent or received by a particular phone and other trarlsactional

records, in their normal course of business. In my training and experience, this information

may constitute evidence of the crimes under investigation because the information can be

used to identify the Target Telephone’s user or users, and may assist in the identification

of co-conspirators and/or victims.
Summary of Five Prior Arizona Bank Robberies

Robbery 1, February 4, 2021: Wells Fargo Bank, 15760 N. Frank Lloyd V

Blvd, Scottsdale, Arizona 85260

right

22. At approximately 1:45 p.m., the suspect entered Wells Fargo Bank, a

federally insured institution. The suspect approached a teller, explained that he needed to

make a withdrawal, and then handed a demand note that instructed the teller to

 

 

produce

 
 

 

Case 2:21-mb-00103-MHB Document1 Filed 04/19/21 Page 15 of 20

$5,300 and demanded loose and mixed bills with no dye packs. The note also referenced

the suspect’s family and a cartel. The teller complied with the suspect’s demand: and gave

him $5,300. The suspect then took the demand note and currency and exited thd bank.

23. Surveillance video, combined with the teller’s description, showed the

suspect as a white male, 5°7” to 5’9” tall, around 180 pounds, wearing a grey-and-white

 

long-sleeve plaid button-up shirt, tan pants, a brown baseball hat with reflective s

nglasses

on the bill, a black bandana with white paisley print on his face, and white-and-black

athletic shoes.

24. A witness at the crime scene observed the suspect place a cup on th

garbage

can directly in front of the bank prior to the bank robbery. Employees at a neigh oring gas

station confirmed that an individual matching the suspect’s description came in| to take a

complimentary water cup from the gas station prior to the bank robbery. Investigators with

the Task Force obtained surveillance video from the gas station, which showed an

individual wearing the same clothing as the suspect in the bank robbery, but with 4
around his neck instead of covering his face.

Wells Fargo surveillance photos:

 

Motion Event

7 BicDowell Mountain
‘Camera: 2, C02 Teller 2
Time: 124 1:26:47 PM

  

Superpumper Station surveillance photos:

 

 

bandana

 
 

 

Case 2:21-mb-00103-MHB Document 1 Filed 04/19/21 Page 16 of 20

Robbery 2, February 10, 2021: Chase Bank, 13602 N. 7" Street, Phoenix, Arizona

85022

25. At approximately 1:00 p.m., the suspect entered Chase Bank, a federally

insured institution. The suspect approached the teller window and handed the tel

lera

note that read, “I owe $9,300 to a Mexican cartel. They want it tomorrow or my wife and

son will die. This is not a game and I am desperate. I need $9,300 now. Loose bills, no

bands. And no dye packs. If they don’t get this money EVERYONE will die. PLEASE

help me. Sound the alarm after I leave. Once I deliver the money I will turn myself in. I

just want to save my family. The money now. You have 20 seconds of me staying nice,

then I get angry.”

26. The teller supplied the full amount to the suspect. The suspect tapped on

the bandit barrier and indicated he wanted the demand note back, but the teller di
return it. The suspect then exited the bank.
27. Surveillance video, combined with the teller’s description, showed

suspect as a a white male, 30-40 years old, between 58 and 5’11, approximately

d not

the
180

pounds, with brown eyes and brown hair, wearing a camouflage baseball hat, a black

facemask, a grey long sleeve shirt and blue jeans, and with tattoos on his fingers.

Chase surveillance photos:

 

 

 
 

Case 2:21-mb-00103-MHB Document 1 Filed 04/19/21 Page 17 of 20

Robbery 3, February 16, 2021: Chase Bank, 4714 S. Rural Road, Tempe, Arizona
85282

28. At approximately 12:22 p.m., the suspect entered Chase Bank, a federally
insured institution. The suspect approached the teller window and verbally demanded
cash, while also handing the teller a note that said, “Don’t Panic. Don’t act nervous. I
need this money or my family will be killed by a Mexican cartel. $8,000 all 100’s. All
loose bills. No bands. No dye packs or funny business. Or I will come back for you. 30
seconds. Do it now. All of it!” The teller complied with the demand, giving the suspect
$2,000. The suspect then exited the bank.

29. Surveillance video, combined with the teller’s description, showed the
suspect as a white male, around 5’8 or 5’9, wearing blue jeans, white-and-black bthletic

shoes, a dark facemask, a grey long-sleeve t-shirt with writing on left breast, a hat with

 

blue sunglasses on the top of the hat, and tattoos on the top of his left hand and on his left
fingers.

30. A review of surveillance video showed the suspect using the AT
machine outside the branch prior to the robbery. The video shows the suspect place a
card into the machine before removing it without seeming to conduct any transaction and
walking into the bank.

31. Task Force officers obtained the credit card number for the card used by
the suspect and, using a subpoena from the Maricopa County Attorney’s Office to obtain
account holder information, determined the card used by the suspect was issued to J effery
PATTERSON.

32. Investigators queried PATTERSON’s criminal history and discovered that
he had two prior felony convictions out of Texas. In 1993, he was convicted of

aggravated robbery, a felony, and sentenced to 20 years imprisonment. He also was

 

 
Case 2:21-mb-00103-MHB Document 1 Filed 04/19/21 Page 18 of

20

convicted in 2017 for a controlled substance violation, a felony, and sentenced to three

years in prison.

33. Investigators also obtained a recent booking photo of PATTERSON, as

well as photos from the Texas Department of Corrections. The photos showed

PATTERSON has the same distinct tattoos on his hands and neck that investigators had

observed on surveillance videos from the investigated bank robberies.

   

Chase surveillance photos:

 

Robbery 4, February 18, 2021: Wells Fargo Bank, 1004 W. Chandler Blvd,

Chandler, Arizona 85224

34. At approximately 11:25 a.m., the suspect entered Wells Fargo Bank, a

federally insured institution. He approached a teller, where he said he needed to
withdrawal. He handed the teller a note that said: “Don’t panic. Act Normal. No
will get hurt. No funny business until I leave. I’m listening to the police dispatch
know. I need $5,000. $100 bills. All loose, no bands. Do something stupid and I}
being nice. You have something to lose, I don’t, except my family who will die i
get this money. You have 45 seconds. Do it now. Please.” The teller gave the su
$5,000 and the suspect then exited the bank.

35. Surveillance video, combined with the teller’s description, showed

make a
body

I will
will stop
tI don’t

spect

the

suspect as a white male, 5’8” to 5’09”, approximately 160-180 pounds, with light-colored

eyes and tattoos on his neck, the top of his chest, the top of his hands, and his fing

10

pers.

 

 
Case 2:21-mb-00103-MHB Document 1 Filed 04/19/21 Page 19 of 20

Surveillance video, combined with the teller’s description, show the suspect wearing
white-and-black athletic shoes, blue jeans, a black and dark grey long-sleeve plaid shirt,
and a black baseball hat with blue sunglasses on the top. The suspect was also wearing a
black facemask.

Wells Fargo surveillance photos:

   

SSthecemmcean

 

 

Robbery 5, February 19, 2021: National Bank of Arizona, 5360 N. La Cholla,
Tucson, AZ 85741

 

 

36. At approximately 12:37 p.m., the suspect entered a National Bank! of
Arizona, a federally insured institution. The suspect approached a teller window and
produced a note demanding $9,000 with no dye packs or tracking devices. The nbte also
mentioned that the suspect owed money and he needed the money for the safety of his
wife and child. The bank teller provided $6,510 and the suspect then exited the bank. A
witness later told Task Force officers that a gold-colored minivan was seen leaving the
area from the same place the suspect was seen walking to as he left the bank.

37. IT reviewed stills from the bank’s surveillance videos and, using the
booking photos as a comparison, identified the suspect as PATTERSON.

AUTHORIZATION REQUEST

38. Based on the foregoing, I request that the Court issue the proposed search
warrant, pursuant to 18 U.S.C. § 2703(c)(1)(A) and Federal Rule of Criminal Procedure
41,

11

 

 
Case 2:21-mb-00103-MHB Document 1 Filed 04/19/21 Page 20 of

39. I further request that the Court direct the Service Provider to disci
government any information described in Section I of Attachment B that is
possession, custody, or control. Because the warrant will be served on th

Provider, who will then compile the requested records at a time convenient to it, r

20

ose to the
within its
e Service

easonable

cause exists to permit the execution of the requested warrant at any time in the day or night.

Respectfully submitted,
Dustin Nookar

TFO Dustin Hooker
Federal Bureau of Investigation

Subscribed and sworn telephonically before me this [ G day of April, 2021.

-

HONORABLE Lan H. BURNS

United States Magistrate Judge

12

 

 

 
